     Case 1:21-cr-00092-RJJ ECF No. 61, PageID.148 Filed 05/21/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


UNITED STATES OF AMERICA,

         Plaintiff,
                                                           Hon. Robert J. Jonker
v.
                                                           Case No. 1:21-cr-00092
ELISHA VARY,

      Defendant.
________________________________/
                                      ORDER

        This matter is before the Court on the government’s motion for pretrial

detention. The government sought defendant Elisha Vary’s detention on the basis of

that he poses a significant risk of flight, 18 U.S.C. § 3142(f)(2)(A).    The Court

conducted an evidentiary hearing on May 21, 2021, at which defendant was

represented by counsel.

        Having considered the evidence presented at the hearing, the parties’ oral

submissions, and the information in the Pretrial Services Report, and for the reasons

stated on the record, the Court finds that the government has sustained its burden

of proving by preponderant evidence, that defendant poses a significant risk of non-

appearance. Further, the Court finds that there is no condition or combination of

conditions of release that will ensure the appearance of the defendant.

        Accordingly, IT IS ORDERED that defendant is committed to the custody of

the Attorney General pending trial.
  Case 1:21-cr-00092-RJJ ECF No. 61, PageID.149 Filed 05/21/21 Page 2 of 2




DONE AND ORDERED on May 21, 2021.




                                          /s/ Phillip J. Green
                                         PHILLIP J. GREEN
                                         United States Magistrate Judge




                                     2
